 



Exhibit 10.1
ASSUMPTION AGREEMENT
          ASSUMPTION AGREEMENT, dated as of October 18, 2006, made by Dobson
Cellular Systems of Alaska, LLC, an Oklahoma limited liability company (the
“Additional Grantor”), in favor of LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meanings ascribed to them in such Credit Agreement.
W I T N E S S E T H
:
          WHEREAS, DOBSON CELLULAR SYSTEMS, INC. (the “Borrower”), DOBSON
COMMUNICATIONS CORPORATION, DOBSON OPERATING CO., L.L.C., the Lenders, the
Administrative Agent, LEHMAN BROTHERS INC. and BEAR STEARNS & CO. INC., as joint
lead arrangers and joint book runners, BEAR STEARNS CORPORATE LENDING INC., as
syndication agent, and MORGAN STANLEY SENIOR FUNDING, INC., as co-arranger and
documentation agent have entered into a Credit Agreement, dated as of
October 23, 2003 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of October 23, 2003 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the benefit
of the Lenders;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules 1, 2, 3 and 4
to the Guarantee and Collateral Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties made by
the Additional Grantor contained in Section 4 of the Guarantee and Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.





--------------------------------------------------------------------------------



 



          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            DOBSON CELLULAR SYSTEMS OF ALASKA, LLC
 
By: Dobson Cellular Systems, Inc., its Manager and Sole Member
      By:   /s/ Ronald L. Ripley         Name:   Ronald L. Ripley       
Title:   Vice President     

2